Case: 20-1486   Document: 21     Page: 1   Filed: 06/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                CHERRIE A. HOLLIE,
                 Claimant-Appellant

                            v.

   ROBERT WILKIE, SECRETARY OF VETERANS
                   AFFAIRS,
              Respondent-Appellee
             ______________________

                       2020-1486
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-1265, Chief Judge Margaret C.
 Bartley.
                 ______________________

                  Decided: June 3, 2020
                 ______________________

    CHERRIE A. HOLLIE, Oakland, CA, pro se.

     DAVID PEHLKE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, for respondent-appellee. Also represented by
 JOSEPH H. HUNT, CLAUDIA BURKE, ROBERT EDWARD
 KIRSCHMAN, JR.
                  ______________________
Case: 20-1486    Document: 21      Page: 2   Filed: 06/03/2020




 2                                           HOLLIE   v. WILKIE



     Before NEWMAN, LOURIE, and SCHALL, Circuit Judges.
 PER CURIAM.
                          DECISION
     Cherrie A. Hollie appeals the November 27, 2019 deci-
 sion of the United States Court of Appeals for Veterans
 Claims (“Veterans Court”) in Hollie v. Wilkie, No. 19-1265,
 2019 WL 6334692 (Vet. App. Nov. 27, 2019). In that deci-
 sion, the Veterans Court affirmed the December 27, 2018
 decision of the Board of Veterans Appeals (“Board”) that
 denied Ms. Hollie recognition as the surviving spouse of
 veteran Charlie Hollie for purposes of entitlement to survi-
 vor benefits. Suppl. App. 8. For the reasons stated below,
 we dismiss for lack of jurisdiction.
                        DISCUSSION
                              I.
      Mr. Hollie served on active duty in the U.S. Marine
 Corps from June of 1960 to June of 1964. He served in the
 U.S. Navy from August of 1964 to August of 1968. The Hol-
 lies married in July of 1970 and divorced in April of 1976.
 Mr. Hollie died in March of 2009. His death certificate
 listed his marital status as divorced. Hollie, 2019 WL
 6334692 at *1.
     In February of 2015, Ms. Hollie filed a claim for survi-
 vor benefits. A VA regional office (“RO”) in due course de-
 nied the claim. The RO stated that Ms. Hollie could not
 qualify for benefits as a surviving spouse because, at the
 time of Mr. Hollie’s death, she and Mr. Hollie were di-
 vorced. Id.
     Following the RO’s decision, Ms. Hollie appealed to the
 Board. As noted, in its December 27, 2019 decision, the
 Board denied Ms. Hollie’s claim for survivor benefits. The
 Board did so on the ground that Ms. Hollie did not qualify
 as a “surviving spouse” under 38 C.F.R. § 3.50(b). That reg-
 ulation defines a “surviving spouse” for purposes of death
Case: 20-1486         Document: 21    Page: 3   Filed: 06/03/2020




 HOLLIE   v. WILKIE                                           3



 benefits as “the spouse of the veteran at the time of the vet-
 eran’s death.” 38 C.F.R. § 3.50(b). Since Ms. Hollie was
 divorced from Mr. Hollie at the time of his death, she could
 not satisfy the regulation’s requirement. Suppl. App. 9–11.
      As noted, the Veterans Court affirmed the decision of
 the Board. The court stated that, “[i]n this case, the law is
 dispositive and requires that a person be married to a vet-
 eran at the time of the veteran’s death to qualify as a sur-
 viving spouse for the purposes of [dependency and
 indemnity compensation (“DIC”)] and [a] survivor death
 pension.” Hollie, 2019 WL 6334692 at *3. The court noted
 Ms. Hollie’s argument that she met the requirements for
 benefits under 38 C.F.R. § 3.54 because she was married to
 Mr. Hollie for over a year and they had a child during their
 marriage. Id. at *2. As the court explained, however,
 § 3.54 applies only to those who qualify as a “surviving
 spouse.” Id. at **2, 4. The court concluded: “[T]he Board
 did not clearly err and provided adequate reasons or bases
 for its determination that Ms. Hollie does not qualify as a
 surviving spouse for DIC and survivor death pension pur-
 poses.” Id. at *4. Following the Veterans Court’s decision,
 Ms. Hollie appealed to us.
                                II.
      Our ability to review a decision of the Veterans Court
 is limited. Scott v. Wilkie, 920 F.3d 1375, 1377–78 (Fed.
 Cir. 2019). “Pursuant to 38 U.S.C. § 7292(a), we may re-
 view the validity of a Veterans Court’s decision on ‘a rule
 of law or of any statute or regulation . . . or any interpreta-
 tion thereof ’ that the Veterans Court relied on in making
 its decision.” Id. (omission in original). “Unless the case
 presents a constitutional issue, we ‘may not review (A) a
 challenge to a factual determination, or (B) a challenge to
 a law or regulation as applied to the facts of a particular
 case.’” Id. (citing 38 U.S.C. § 7292(d)(2)).
Case: 20-1486    Document: 21       Page: 4   Filed: 06/03/2020




 4                                            HOLLIE   v. WILKIE



                             III.
     As seen, the Board determined that Ms. Hollie is not
 entitled to benefits because she does not qualify as a “sur-
 viving spouse” under 38 C.F.R. § 3.50(b). On appeal, Ms.
 Hollie does not challenge the validity of § 3.50(b). Neither
 does she argue that, in affirming the Board’s decision, the
 Veterans Court erred in interpreting the regulation, and
 she does not raise a constitutional issue. Rather, as she did
 before both the Board and the Veterans Court, she main-
 tains her argument for benefits under 38 C.F.R. § 3.54 and
 advances various equitable arguments as to why she
 should receive survivor benefits. While we are sympathetic
 to Ms. Hollie’s circumstances, we are unable to consider her
 arguments. That is because they all, in one way or another,
 challenge the Veterans Court’s application of the law, in
 this case 38 C.F.R. § 3.50(b), to the facts of her case. As
 noted above, the statute that gives us the power to review
 decisions of the Veterans Court bars us from considering
 the kinds of arguments that Ms. Hollie is making. For this
 reason, the only course available to us is to dismiss Ms.
 Hollie’s appeal for lack of jurisdiction.
                        CONCLUSION
    For the foregoing reasons, Ms. Hollie’s appeal is dis-
 missed for lack of jurisdiction.
                        DISMISSED
                            COSTS
     No costs.